DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on July 26, 2022 after final rejection of 05/13/2022 and advisory action of 07/25/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 13, 2022 has been entered.  The Office action on currently pending claims 1-20 follows.

Claim Objections

Claim 1, 6, 11-12, 15, 17, and 19 are objected to because of the following informalities:  
Claims 1, 6, 11-12, 15, 17, and 19: every instance of the clauses “the first heating portion”, “the second heating portion”, and “the first and second heat portions” should be amended to recite “the non-fusing first heating portion”, “the non-fusing second heating portion”, and “the non-fusing first and second heating portion” so that the claim nomenclature is consistent.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claims 1 and 17, the claims recite the negative limitations “a non-fusing first heating portion and a non-fusing second heating portion” and “non-fusing first and second heating portions” respectively, which constitutes as impermissible new matter.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining.").  See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion.
The original specification, as filed on August 7, 2020, does not recite any alternatives (i.e. "fusing" vs. "non-fusing") and does not contain any discussion pertained thereto. As such, the newly introduced aforementioned negative limitation does not have any basis in the original disclosure. MPEP §2173.05(i), (“Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement”).
For the purposes of examination, the limitations “a non-fusing first heating portion and a non-fusing second heating portion” and “non-fusing first and second heating portions” were considered to be properly rejected should the fuse element have at least two regions that do not have a “constricted region” and have the capacity to heat the fusible portion of the fuse element.
Claims 2-16 and 18-20 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for inheriting the deficiency of respective independent claims 1 and 17.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11-13, 15, and 17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lausch (WO 2013041270) in view of Kozacka (US 4322704).
Regarding claim 1, Lausch discloses (Figs.1-3):
A fuse (10) for protecting a 48V battery system of an electric vehicle (See [0149] of Translation: the fuse 10 can be built for a 48V EV system, which would mean that the battery would have to be used in a 48V battery system), the fuse (10) comprising: a shell (15); and a single fuse element (11-13 define the single fuse element), wherein the fuse element comprises: a fusing portion (14- See Figures Below) configured to protect the 48V battery system (See [0149] of Translation); and a non-fusing first heating portion (See Figures Below) and a non-fusing second heating portion (See Figures Below) which extend immediately from respectively opposed sides (See Figures Below) of the fusing portion and are configured to heat the fusing portion (See Figures Below); wherein the fuse element (11-13 define the single fuse element) has a length (See Figures Below) along a longitudinal direction (See Figures Below) and a width (See Figures Below) along a transverse direction perpendicular (See Figures Below) to the longitudinal direction; wherein the fusing portion has a first width (See Figures Below) along the transverse direction; wherein the fusing portion comprises at least one hole (See Fig.1: there are a plurality of holes provided along the fusing portion) which partitions the fusing portion into constricted portions (See Figures Below) configured to electrically disconnect the first and second heating portions (See Fig.3, [0130]-[0131], and [0152]: at the overcurrent condition, the fusing portion fuses right at the constricted portions to electrically disconnect the non-fusing first and second heating portions), the constricted portions each having a width less than that of the first heating portion or the second heating portion (Constricted Portions each having a smaller width than Heating Portions: See Figures Below); and wherein the fusing portion, the first heating portion and the second heating portion are arranged in the shell (15) and formed integrally as one single piece (See Figs.1-3).


See next page→

    PNG
    media_image1.png
    942
    901
    media_image1.png
    Greyscale




See next page→

    PNG
    media_image2.png
    572
    873
    media_image2.png
    Greyscale

However, Lausch does not disclose:
Wherein the fusing portion has a first width along the transverse direction greater than a second width of the first heating portion and the second heating portion along the transverse direction.
Kozacka however teaches (Fig.1):
Wherein the fusing portion (4a) (Col.2 Lns.52-53: the portion 4a is explicitly called the "fusible silver portion", which means that is the area that fuses/melts, and is thus the "fusing portion") has a first width (See Figure Below) along the transverse direction (See Figure Below) greater than a second width (See Figure Below) of the first heating portion (4b- See Figure Below) and the second heating portion (See Figure Below) along the transverse direction.

    PNG
    media_image3.png
    619
    899
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Kozacka to modify the device of Lausch such that the fusing portion has a first width along the transverse direction that is greater than a second width of the  first heating portion and the second heating portion along the transverse direction, as claimed, in order to further improve melting the fusing portion at the overcurrent condition due to the first and second heating portions having a smaller width than that of the fusing portion as taught by Kozacka (Col.2 Lns.10-15) (i.e., the heating portions having a smaller width means that the heating portions will have a higher resistance, and thus heating up the centrally located fusing portion more efficiently to better initiate melting of the centrally located fusing portion at the overcurrent temperature).
See next page→
Regarding claim 17, Lausch discloses (Figs.1-3):
A fuse comprising: a planar fuse element (13) having a longitudinal length dimension (See Figures of Claim 1) and a lateral width dimension (See Figures of Claim 1) extending transversely to the longitudinal length dimension (See Figures of Claim 1), wherein the planar fuse element (13) comprises: a centrally located fusing portion (14- See Figures of Claim 1) having a first width (See Figures of Claim 1); non-fusing first and second heating portions (See Figures of Claim 1) extending from respective opposing side ends (See Figures of Claim 1) of the centrally located fusing portion and configured to heat the centrally located fusing portion (See Figures of Claim 1); and first (11) and second (12) terminal portions extending from respective opposing side ends (See Figures of Claim 1) of the first and second heating portions.
However, Lausch does not disclose:
The first and second heating portions having a second width substantially less than the first width; the first and second terminal portions having a third width that is substantially greater than the first width.
Kozacka however teaches (Fig.1):
Wherein the fuse element (4) comprises: a centrally located fusing portion (4a) (Col.2 Lns.52-53: the portion 4a is explicitly called the "fusible silver portion", which means that is the area that fuses/melts, and is thus the "fusing portion") have a first width (See Figure of Claim 1); first (4b- See Figure of Claim 1) and second (4b- See Figure of Claim 1) heating portions extending from respective opposing side ends (See Fig.1) of the centrally located fusing portion (4a), the first and second heating portions having a second width (See Figure of Claim 1) substantially less (See Figure of Claim 1) than the first width; and first (4c- See Figure of Claim 1) and second (4c- See Figure of Claim 1) terminal portions extending from respective opposing side ends (See Figure of Claim 1) of the first and second heating portions, the first and second terminal portions having a third width (See Figure of Claim 1) that is substantially greater (See Figure of Claim 1) than the first width.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Kozacka to modify the device of Lausch such that the first and second heating portions of Lausch have a second width that that is substantially less than the first width of the centrally located fusing portion and such that the first and second terminal portions have a third width that is substantially greater than the first width of the centrally located fusing portion, as claimed, in order to further improve melting the centrally located fusing portion at the overcurrent condition due to the first and second heating portions having a smaller width than that of the centrally located fusing portion as taught by Kozacka (Col.2 Lns.10-15) (i.e., the heating portions having a smaller width means that the heating portions will have a higher resistance, and thus heating up the centrally located fusing portion more efficiently to better initiate melting of the centrally located fusing portion at the overcurrent temperature). 
Furthermore, modifying the first and second terminal portions such that they have a larger width than that of the centrally located fusing portion, as modified above, would better ensure that an optimal amount of heat is delivered to the centrally located fusing portion (i.e., the wider first and second terminal portions having the largest width means that it has the greatest heat exchange area and the lower resistance, and thus allowing the most amount of heat to pass through the first and second terminal portions).

See next page→
Regarding claim 3, Lausch further discloses:
Wherein the at least one hole (See Fig.1: there are a plurality of holes provided along the fusing portion) of the fusing portion (See Figures of Claim 1) comprises two holes (Fig.1: there are at least 2 holes in the fusing portion).
Regarding claims 4 and 5, Lausch further discloses:
(Claim 4) Wherein the two holes (Fig.1: there are at least 2 holes in the fusing portion) partition the fusing portion (See Figures of Claim 1) into the constricted portions (See Figures of Claim 1).
(Claim 5) Wherein the constricted portions (See Figures of Claim 1) each have a thickness (See Figures of Claim 1).
However, neither Lausch nor Kozacka teaches:
(Claim 4) Each of the constricted portions having a width of 0.5 mm to 1.7 mm.
(Claim 5) Wherein the constricted portions each have a thickness of 0.5 mm.
However, modifying the width and thickness of the constricted portions such that they have a desired width and thickness, including as respectively claimed in claims 4 and 5, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved arc prevention and dissipation capabilities as disclosed by Lausch (See [0012] of Translation), since it has been held that a change in size and the general conditions of a claim are disclosed in the prior art, and discovering the optimum or workable ranges involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and In re Aller, 105 USPQ 233.  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 6, Lausch further discloses:
Wherein the fuse element (11-13 define the single fuse element) further comprises a first terminal (11) connected to the first heating portion (See Figures of Claim 1) and a second terminal (12) connected to the second heating portion (See Figures of Claim 1).
Regarding claim 11, Lausch further discloses:
Wherein the first terminal (11) extends from a side end of the first heating portion (See Figures of Claim 1) (Fig.1: the first terminal 11 has to extend from an end, and thus a side end, of the first heating portion), the second terminal (12) extends a side end of to the second heating portion (See Figures of Claim 1) (Fig.1: the second terminal 12 has to extend from an end, and thus a side end, of the second heating portion), and the first terminal (11) and the second terminal (12) are integrally formed with the fusing portion (See Figures of Claim 1), the first heating portion and the second heating portion as one single piece (See Figures 1-3: the terminals 11,12, the heating portions, and fusing portion are all formed from a single conductive bar).
Regarding claims 12 and 15, Lausch further discloses:
(Claim 12) Wherein the fusing portion (See Figures of Claim 1), the first heating portion (See Figures of Claim 1), the second heating portion (See Figures of Claim 1), the first terminal (11) and the second terminal (12) all extend in a common plane (See Figures of Claim 1 and Fig.1: the entire element is planar, and thus all of the components will be on the same plane).
(Claim 15) Wherein the fusing portion (See Figures of Claim 1), the first heating portion (See Figures of Claim 1) and the second heating portion (See Figures of Claim 1) extend in a common plane (See Figures of Claim 1 and Fig.1: the entire element is planar, and thus all of the components will be on the same plane).
Regarding claim 13, Lausch further discloses:
Wherein the first terminal (11) and the second terminal (12) extend exterior (See Fig.1) to the shell (15).

Claims 2, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lausch (WO 2013041270) and Kozacka (US 4322704) as applied to claims 1, 4, and 17 above, and further in view of Ackermann (US 6507265).
Regarding claims 2 and 16, modified Lausch does not teach:
(Claim 2) Wherein the at least one hole is a square hole.
(Claim 16) Wherein the two holes are square holes.
Ackermann however teaches (Fig.3):
Wherein the at least one hole (40) is a square hole (Col.2 Lns.58-61).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ackermann to further modify the device of modified Lausch such that the at least one hole is a square hole or such that the two holes are square holes, as respectively claimed in claims 2 and 16, in order to provide an alternative means of providing the constricted portions that will provide the improved arc dissipation capabilities and extended service life as disclosed by Lausch ([0012]). 
Furthermore, modifying the shape of the at least one hole such that it has a desired shape, including as claimed, would have been an obvious modification that one of ordinary skill in the art before the effective filing date of the claimed invention would do in order to achieve the improved arc dissipation capabilities and extended service life as disclosed by Lausch ([0012]), since a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 18, Lausch further discloses:
Wherein the centrally located fusing portion (14- See Figures of Claim 1) includes holes (See Fig.1) defining constricted portions (See Figs.1 and 3: the openings create three constricted portions that ensure that the fuse blows in the centrally located fusing portion) in the centrally located fusing portion.
However, Lausch does not disclose:
Square holes.
Ackermann however teaches (Fig.3):
Wherein the hole (40) is a square hole (Col.2 Lns.58-61).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ackermann to further modify the device of modified Lausch such that the holes of Lausch are square holes that define the constricted portions, as claimed, in order to provide an alternative means of providing the constricted portions that will provide the improved arc dissipation capabilities and extended service life as disclosed by Lausch ([0012]). 
Furthermore, modifying the shape of the holes of Lausch such that it has a desired shape, including as claimed, would have been an obvious modification that one of ordinary skill in the art before the effective filing date of the claimed invention would do in order to achieve the improved arc dissipation capabilities and extended service life as disclosed by Lausch ([0012]), since a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claims 7-10, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lausch (WO 2013041270) and Kozacka (US 4322704) as applied to claims 6 and 17 above, and further in view of Angelini (US 10553387).
Regarding claim 7, modified Lausch does not teach:
Wherein mounting holes are formed in the first terminal and the second terminal, respectively.
Angelini however teaches (Fig.5a):
Mounting holes (24’) are formed in the first terminal (21) and the second terminal (23), respectively.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Angelini to further modify the device of modified Lausch such that it has mounting holes that are formed in the first terminal and second terminal, as claimed, in order to provide an improved means of holding and aligning the first and second terminals, since the mounting sections will provide an improved means of aligning and mechanically securing the fuse element to a housing/shell as taught by Angelini (Col.4 Lns.16-23: the mounting sections are intended to couple to guide posts of a shell that can ensure that the terminal portions are aligned properly and the guide posts will act as additional mechanical holding joints that will hold the fuse in its proper position).
Regarding claim 8, Angelini further teaches:
Wherein guide columns (Fig.5A and Col.4 Lns.16-20: guide posts/columns fit into respective mounting holes 24’) fitted into the mounting holes (24’) are arranged in the shell (Fig.5A and Col.8 Lns.32-38: housing piece 15a’ mates with another piece which together define the “shell”).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Angelini to further modify the device of modified Lausch such that the shell has guide columns that fit into the mounting holes, as claimed, in order to achieve the improved shell design as discussed in claim 7 above.
Regarding claim 9, Angelini further teaches:
Wherein the shell (Fig.5A and Col.8 Lns.32-38: housing piece 15a’ mates with another piece which together define the “shell”) comprises an upper shell (Col.8 Lns.32-34: the “opposed mating part” is the upper shell) and a lower shell (15a’), and wherein the guide columns (Fig.5A and Col.4 Lns.16-20: guide posts/columns fit into respective mounting holes 24’) are formed on the lower shell (15a’).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Angelini to further modify the device of modified Lausch such that the shell comprises an upper shell and a lower shell, and such that the guide columns are provided on the lower shell, as claimed, in order to achieve the improved shell design as discussed in claim 7 above.
Regarding claim 10, Angelini further teaches:
Wherein the upper shell (Col.8 Lns.32-34: the “opposed mating part” is the upper shell) and the lower shell (15a) are sealed (Col.8 Lns.32-38: the ultrasonic bonding will create a seal between the upper and lower shell) with each other.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Angelini to further modify the device of modified Lausch such that the upper and lower shell are sealed with each other, as claimed, in order to streamline the manufacturing process since a reliable mechanical connection can be made using a single step as taught by Angelini (Col.5 Lns.10-14).
Regarding claim 14, Angelini further teaches:
Wherein the mounting holes (24’) extend interior to the shell (Fig.5A and Col.8 Lns.32-38: housing piece 15a’ mates with another piece which together define the “shell”) (Fig.5a: in the assembled state, the mounting holes 24’ will extend interior to the shell).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Angelini to further modify the device of modified Lausch such that the mounting holes extend interior to the shell, as claimed, in order to achieve the improved shell design as discussed in claim 7 above.

Regarding claim 19, modified Lausch does not teach:
Wherein the fuse element further comprises mounting sections extending between the respective first and second terminal portions and the first and second heating portions, the mounting sections having a fourth width greater than the first width but less than the third width.
Angelini however teaches (Fig.5a):
Wherein the fuse element (10a) further comprises mounting sections (See Figure Below) extending between the respective first (21) and second (23) terminal portions and the first (See Figure Below) and second (See Figure Below) heating portions, the mounting sections having a fourth width (See Figure Below) greater than the first width (See Figure Below) but less than the third width (See Figure Below).

    PNG
    media_image4.png
    685
    841
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Angelini to further modify the device of modified Lausch such that the fuse element further comprises mounting sections that are provided between the respective first and second terminal portions and the first and second heating portions such that the mounting sections define a fourth width that is greater than the first width of the centrally located fusing portion, but less than the third width of the first and second terminal portions, as claimed, in order to provide an improved means of holding and aligning the first and second terminals, since the mounting sections will provide an improved means of aligning and mechanically securing the fuse element to a housing/shell as taught by Angelini (Col.4 Lns.16-23: the mounting sections are intended to couple to guide posts of a shell that can ensure that the terminal portions are aligned properly and the guide posts will act as additional mechanical holding joints that will hold the fuse in its proper position).
Regarding claim 20, Lausch further discloses:
A shell (15).
However, Lausch does not disclose:
A rectangular shell and guide elements fixing the mounting sections to the rectangular shell.
Angelini however further teaches:
A rectangular shell (Fig.1, 15) (Col.8 Lns.38-43: the overall configuration of the shell shown in figure 5a will be substantially equivalent to the shell shown in figures 1-2, which means that the shell will also be substantially rectangular) and guide elements (24’ and Col.4 Lns.16-20: guide posts/columns in combination with the holes 24’ define the “guide elements”) fixing the mounting sections (See Figure of Claim 19) to the rectangular shell (Fig.1, 15).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Angelini to further modify the device of modified Lausch such that the shell is a rectangular shell and such that modified Lausch has guide elements that fix first and second mounting portions to the rectangular housing, as claimed, in order to provide an improved means of holding and aligning the first and second terminals to the shell due to the guide elements providing an improved means of aligning the fuse element as taught by Angelini (Col.4 Lns.16-23).

Response to Arguments

Applicant’s arguments filed on July 13, 2022 have been fully considered, but notes that Applicant’s argument are directed to the claims as amended, and are thus moot.
As noted in the Advisory Action of 07/25/2022, the Lausch reference is believed to reasonably teach the non-fusing first and second heating portions as claimed in independent claims 1 and 17.  The Office directs Applicant’s attention to the annotated figures provided for independent claim 1 and figure 3 and paragraphs [0130]-[0131], and [0152] of the Lausch reference.  The aforementioned sections of the Lausch reference explicitly teaches that the fuse element breaks at the fusible region (14) at the overcurrent condition, and thus rendering the other areas as a non-fusible area.  Therefore, it is believed that the Lausch reference discloses the non-fusing first and second heating portions as recited in independent claims 1 and 17.
Finally, regarding Applicant’s argument that the Lausch reference cannot be combined with the Kozacka reference because “the alleged first and second heating portions (necks 4b) in Kozacka are actually the portions of the fusible element 4 that melt when an overcurrent occurs” and thus “one of ordinary skill would not have been motivated to combine the necks 4b of Kozacka with the centrally-located fusing portion 14 shown in Lausch (i.e., by placed the necks 4b of Kozacka on either side of the constricted portions of Lausch) because the necks 4b described in Kozacka are specifically designed to fuse before the part the fusible silver portion 4a between necks 4b” absent impermissible hindsight.
The Office has fully considered the above argument, but respectfully disagrees and notes that the utilized Lausch reference already teaches non-fusible first and second heating portions (see explanation above) since the reference makes an explicit statement that the fusible element only melts at the fusing portion (14) (see [0150] of translation of 12/03/2021).  Therefore, it is believed that the combination between the Lausch reference and Kozacka reference will still reasonably arrive at the claimed device as recited in claims 1 and 17, especially since the device of Lausch will still have the weak points/constricted portions disclosed by Lausch (i.e., even if the constricted neck portions of the Kozacka reference does melt, the neck portions would still melt after the constricted portions of Lausch, and thus arriving at the equivalent device). In other words, the Kozacka reference was only utilized to teach relative dimensions and could be utilized to modify the device of Lausch to arrive at the claimed device of independent claims 1 and 17.  For the reasons provided above, it is still believed that the combination of the Lausch reference and Kozacka reference can still properly reject the claimed device of independent claims 1 and 17.

See next page→

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/Primary Examiner, Art Unit 2835